Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on July 14, 2022, in which claims 1-11 are presented for further examination.

Allowable Subject Matter
Claims 1-11 are allowable in light of the prior art made of record.


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Alan Pattillo, Reg. No. (76,601) on September 6, 2022. The application has been amended as follows:


In the claims:

1. (Currently Amended) A storage method for storing, on data servers, data file slices from the execution of several processes of one or more applications, comprising:
distributing the data file slices over different data servers, where distributing results in the data file slices 
wherein a determination of the data file slices 

2. (Currently Amended) The storage method according to claim 1, wherein:
distributing the stored data file comprises distributing the stored data file slices over different data server storage spaces, where the distributing results in the data file slices 

3. (Currently Amended) The storage method according to claim 1, wherein the determination of the data file slices 

4. (Previously Presented) The storage method according to claim 1, wherein the one or more applications are portable to other types of data storage servers.

5. (Previously Presented) The storage method according to claim 1, wherein the processes of the application include repetitive calculations.

6. (Previously Presented) The storage method according to claim 5, wherein the repetitive calculations include calculations of weather forecasts.

7. (Previously Presented) The storage method according to claim 1, wherein the one or more applications are executed within a network comprising at least 5000 calculation nodes.

8. (Previously Presented) The storage method according to claim 1, wherein a maximum file slice size that can be stored in one go and a maximum number of storage spaces on which this file can be stored are associated with each file, wherein a maximum file slice size being less than 2 MB, the maximum number of storage spaces being less than 10.

9. (Previously Presented) The storage method according to claim 1, wherein the distribution of stored data file slices over different data servers or over different storage spaces of different data servers is carried out by a library of functions which:
intercepts the creation of data files, and
carries out the storage of the slices of these data files on the storage spaces on the data servers associated therewith during said prior phase of execution of the application processes.

10. (Currently Amended) A method for executing several processes of one or more applications, comprising:
a first phase of observing the running of said processes and a manner in which said processes access, over time, stored data during said execution, during which a determination of data file slices 
a second phase of parametrization of the storage of the data by said processes on data servers and on storage spaces thereof, associating, with the data file slices storage spaces on the data servers,
a third phase of distributing stored data file slices over different data servers and over the storage spaces thereof, this distribution being carried out such that the data file slices 

11. (Currently Amended) A storage method for storing, on data servers, data from the execution of several processes, comprising:
distributing stored data over different data servers, distributing resulting in groups of data 
wherein determining which groups of data are 

12. (canceled)

Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.

September 10, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167